Citation Nr: 1737083	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Board hearing via videoconference in January 2016.  The transcript is of record.  

In March 2016, the Board denied the Veteran's claim.  In December 2016, the United States Court of Appeals for Veterans Claims (Court) issued an Order vacating the March 2016 Board decision and remanded the case to the Board.  The Court found that the Board failed to provide adequate reasons or bases for its findings that bladder cancer first manifested more than one year after separation from service and that presumptive service connection under 38 C.F.R. § 3.309 was rebutted by affirmative evidence to the contrary.

The Board remanded the claim in April 2017 for additional development.  Based on the obtaining of an April 2017 VA medical opinion and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In reaching that conclusion, the Board recognizes that the April 2017 remand requested a clarification from the VA urologist who provided a March 2010 opinion letter regarding the statement that the Veteran experienced hematuria in October, November, and December of 2006.  Instead, the Agency of Original Jurisdiction (AOJ) obtained a medical opinion from another VA physician.  The Board finds that the Veteran is not prejudiced by the foregoing because, as will be discussed in greater detail below, the Board finds that the March 2010 letter was based on in inaccurate factual premise, as the contemporaneous medical records clearly demonstrate that the Veteran did not begin to experience symptoms of hematuria until December 2006.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

Bladder cancer was not manifest in service, a malignant tumor of the bladder was not manifest within one year of separation from service, and bladder cancer is not otherwise related to service.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter to the Veteran in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  Specifically, the VLJ noted that there was an evidentiary defect in definitively determining whether the bladder cancer manifested in service or within one year of separation from service and recommended that the Veteran obtain an opinion with an opinion addressing onset of the cancer.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, a VA medical opinion was obtained in April 2017.  The April 2017 reviewing physician concluded that it was less likely than not that the Veteran's bladder cancer was due to service and clarified that the Veteran's reports of hematuria began in December 2006 more than one year after separation from service.  The conclusions were based on review of the claims file, available medical records, and the Veteran's lay reports.  The Board, therefore, finds the April 2017 VA medical opinion to be thorough, complete, and sufficient upon which to base a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions). 

In reaching that conclusion, the Board acknowledges the arguments of the Veteran's representative in an August 2017 statement.  Specifically, the representative argued that the April 2017 medical opinion was inadequate because the opinion provider was "not shown to have any particular expertise, training, or competence on Urologic and Oncologic disorders.  Absence of competence renders his assessment inadequate and non-probative when compared with the [March 2010] VA Urologist, []'s positive nexus and the appellant's lay assertions that the bladder cancer manifested within the 12 month presumptive period.  The April 2017 medical opinion is additionally inadequate per D'Aries as it does not provide sufficient detail to resolve the Board's medical questions."  A review of the April 2017 VA medical opinion indicates that it included an extensive detailing of the Veteran's past treatment history, testing results, and contemporaneous lay reports of symptom onset.  Based on the chronology of symptoms, it was less likely than not that the bladder cancer was related to service.  As discussed in greater detail below, the Board finds any lay reports of hematuria or other symptom onset prior to December 2006 less probative than the contemporaneous lay and medical evidence and, as such, any reliance on such reports in the March 2010 VA urologist's letter render that opinion of extremely limited probative value as it is based on an inaccurate factual premise.  As to the representative's arguments that the April 2017 VA opining physician is not a specialist in urology or oncology, the opining physician is Board certified in internal medicine and is presumed to be competent as a result of his education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  As noted above, to the extent that the March 2010 letter was completed by a VA urologist the Board does not afford this opinion greater probative weight or find that it calls into question the opinions of the April 2017 physician's opinion because, as noted above and discussed in greater detail below, the March 2010 letter was based on an inaccurate factual premise.  Therefore, despite the March 2010 urologist's expertise as to the issue, as the opinions were not based on accurate facts they are of very limited probative value and the validity of the contrary opinion of the April 2017 internal medicine specialist remains the most probative evidence of record.  As such, the Board finds the April 2017 VA medical opinion to be adequate.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  In addition, there is a one year presumption for malignant tumors.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his bladder cancer, diagnosed in 2007, was incurred in service or manifested within one year of separation from service.  

The service treatment records include Reports of Medical History from July 1992, April 1997, March 2000, October 2003, and September 2005.  At those times, examination of the genitourinary system was normal and there was no evidence of a malignant tumor of the bladder or other symptoms potentially attributable to such a finding.  In addition, the Veteran denied a history of blood in his urine or frequent or painful urination during July 1998, February 1999, April 2001, March 2002, and October 2003 abbreviated medical examinations, as well as in April 1997, March 2000, and September 2005 Reports of Medical History.  

After service, in March 2006, the Veteran denied flank pain, frequency, urgency, dysuria, hematuria, nocturia, or difficulty emptying the bladder or with bladder control.  

A June 2006 VA general medical examination report included a normal genital and rectal examination.

An October 2006 VA treatment record included the Veteran's report of normal urination without hematuria, nocturia, or dysuria.

A July 2007 VA treatment record documented intermittent gross hematuria.  A resulting cystoscopy was suspicious for bladder cancer, which was confirmed on repeat testing.

In his January 2010 claim, the Veteran indicated that he initially complained of blood in the urine in December 2006 and was told that he had been hurt playing football, but that by June 2007 he had been formally diagnosed with bladder cancer.

In support of his claim, the Veteran submitted a March 2010 letter from a VA urologist.  The letter noted that the Veteran first was seen by the urology section in June 2007 for gross, painless hematuria.  Thereafter, the Veteran was determined to have aggressive bladder cancer for which he was treated.  In addition, the urologist concluded, "Due to the size and stage of [the Veteran's] tumor, and due to the fact that he had intermittent painless gross hematuria throughout the Fall of '06 to include the months of October, November and December of 2006, it is as likely as not, and in fact almost an absolute, that his bladder cancer was present prior to November 2006 and likely was present for at least six months prior to his first signs of hematuria."

Pursuant to the Board's remand instructions, an April 2017 VA medical opinion was obtained.  The reviewing VA physician noted review of the claims file, the absence of symptoms during service, the negative reports of symptoms in March 2006 and October 2006, the initial report of blood in the urine in December 2006 (with onset earlier in December 2006), and the eventual diagnosis of bladder cancer in June 2007 based on testing results and the Veteran's reports of intermittent hematuria.  The physician reproduced the Veteran's first report of potentially related bladder symptoms from December 2006, when he complained of blood in his urine since the previous Sunday (i.e. still in December 2006).  The Veteran reported that he had been playing football one month previously and had been hit in the right kidney.  Thereafter, he had experienced no symptoms until the Sunday prior to his treatment when his urine had been observed to be dark with some blood clots but no pain.  The assessment at that time was gross hematuria post football.  An intravenous pyelogram was ordered and conducted in December 2006 that was read as normal.  There was no evidence of any mass or obstruction.  Based on all of the foregoing, the physician concluded that it was less likely than not that the Veteran's bladder cancer was due to his active service duties and activities.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's bladder cancer and any current residuals were incurred in service, were manifest within one year of service, or are otherwise related to service.

In reaching that conclusion, the Board finds the opinions expressed in the April 2017 VA medical opinion of significant probative value.  The opinion was based on a review of the claims file, including the Veteran's lay statements and the medical evidence of record.  The examiner concluded that it was less likely as not that the Veteran's bladder cancer was related to service.  The rationale included a discussion of the Veteran's in-service and post-service treatment history and reports up through diagnosis of the bladder cancer in June 2007 and stressed the absence of any complaints of hematuria prior to December 2006.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's bladder cancer is related to service.

The Board has considered the March 2010 letter from the VA urologist.  As noted above, however, the urologist's opinion was based on the belief that the Veteran had been experiencing hematuria since at least October 2006.  The contemporaneous lay and medical evidence, by contrast, clearly demonstrate that the Veteran was not experiencing hematuria in October 2006 and, indeed, that such symptoms did not begin until December 2006.  It is unclear on what basis the urologist believed that the Veteran had been experiencing hematuria from October 2006, but the Veteran clearly denied such symptoms in October 2006 and in December 2006 expressly reported the onset of symptoms that same month.  Accordingly, the March 2010 opinion is based on an incorrect factual premise and, therefore, may not support service-connection here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

The only other evidence supporting an association between the Veteran's bladder cancer and service are his lay statements.  In that regard, the Veteran can attest to physically observable symptoms and diagnose certain disabilities in some cases.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is competent to report that he noticed a change in the color of urine and when such was first noticed.  In addition, he is competent to relate that which he has been told: based upon size and manifestations, it must have been present prior to hematuria.  However, his statements as to onset have been inconsistent.  We conclude that the initial report for treatment purposes is far more probative than revised statements advanced in support of a claim for benefits.  We conclude that it is expected that someone seeking initial treatment would provide the most accurate information so as to receive the most appropriate treatment. 

In reaching that conclusion, the Board recognizes that malignant tumors are a chronic disease listed under 38 C.F.R. § 3.309(a).  See, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, bladder cancer was not noted, manifest or identified during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify the disease entity during that time frame.  38 C.F.R. § 3.303(b).  As noted earlier, we find his eventual report of blood in urine within one year of separation to be not credible.  The Veteran repeatedly denied any symptoms associated with bladder cancer during service and for multiple months after service.  As noted, he first reported hematuria in December 2006 and noted onset during that same month.  To the extent that the Veteran now contends that he experienced hematuria or other symptoms of bladder cancer from service or otherwise prior to December 2006, the Board finds these current statements significantly outweighed by his contemporaneous reports of symptoms.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain); see also Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In light of the foregoing, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The record also includes a statement to the effect that based upon size and type of tumor, it must have been present within one year of separation from service.  However, no presumptions may be invoked on the basis of advancement of the disease when first definitively diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  Here, we clearly state that a diagnosis was not required during the presumptive period.  However, there must have been characteristic manifestations during that time period.  As noted above, he did not have characteristic manifestations during service or within one year of separation.  38 C.F.R. § 3.307(c).

Thus, there is no competent and credible evidence of manifestations of bladder cancer in service or within one year of separation from service.  Instead, the contemporaneous lay and medical evidence demonstrates that the Veteran did not begin to have manifestations until December 2006.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for bladder cancer is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


